                                                                   1   Richard M. Pachulski (CA Bar No. 90073)
                                                                       John D. Fiero (CA Bar No. 136557)
                                                                   2   John W. Lucas (CA Bar No. 271038)
                                                                       Pachulski Stang Ziehl & Jones LLP
                                                                   3   150 California Street, 15th Floor
                                                                       San Francisco, California 94111-4500
                                                                   4   Telephone: 415.263.7000
                                                                       Facsimile: 415.263.7010
                                                                   5   Email: rpachuslki@pszjlaw.com
                                                                              jfiero@pszjlaw.com
                                                                   6          jlucas@pszjlaw.com

                                                                   7   Proposed Attorneys for Sedgwick, LLP

                                                                   8                                UNITED STATES BANKRUPTCY COURT
                                                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                                                   9                                     SAN FRANCISCO DIVISION
                                                                  10   In re:                                            Case No.: _18-31087
                                                                  11            SEDGWICK, LLP,                           Chapter 11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12                                    Debtor.          MOTION PURSUANT TO SECTION
                                                                                                                         365(A) OF THE BANKRUPTCY CODE
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                                                                         FOR AN ORDER (I) AUTHORIZING THE
                                                                                                                         DEBTOR (A) TO REJECT UNEXPIRED
                                                                  14                                                     NON-RESIDENTIAL REAL PROPERTY
                                                                                                                         LEASES AND (B) TO ABANDON ANY
                                                                  15                                                     PERSONAL PROPERTY LOCATED AT
                                                                                                                         SUCH PREMISES, AND (II) FIXING A
                                                                  16                                                     BAR DATE FOR CLAIMS OF
                                                                                                                         COUNTERPARTIES
                                                                  17

                                                                  18

                                                                  19            Sedgwick LLP, the debtor and debtor in possession in the above-captioned case (the
                                                                  20   “Debtor”) hereby submits this motion (the “Motion”) for the entry of an order, pursuant to sections
                                                                  21   105(a) and 365(a) of title 11 of the United States Code (the “Bankruptcy Code”), (a) approving the
                                                                  22   rejection of the unexpired leases (the “Leases”) of non-residential real property (the “Leased
                                                                  23   Premises”) as specified on Exhibit A annexed hereto and the proposed order, (b) authorizing the
                                                                  24   Debtor to abandon any personal property located at the Leased Premises, and (c) fixing a bar date to
                                                                  25   file claims, if any, of the counterparty to the rejected Leases. In support of this Motion, the Debtors
                                                                  26   respectfully state as follows:
                                                                  27

                                                                  28


                                                                       DOCS_SF:96129.2 77998/001
                                                                   Case: 18-31087          Doc# 5   Filed: 10/02/18    Entered: 10/02/18 12:32:00        Page 1 of 13
                                                                     1                                                       I.

                                                                     2                                              JURISDICTION

                                                                     3            This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and 1334. This is

                                                                     4   a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper in this district pursuant to 28

                                                                     5   U.S.C. §§ 1408 and 1409.

                                                                     6            The statutory bases for the relief requested herein are sections 105(a), 365, and 554(a) of the

                                                                     7   Bankruptcy Code and Rule 3003(c)(3) of the Federal Rules of Bankruptcy Procedure (the

                                                                     8   “Bankruptcy Rules”).

                                                                     9                                                      II.

                                                                    10                                              BACKGROUND

                                                                    11            On the date hereof (the “Petition Date”), the Debtor filed with this Court a voluntary petition
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   for relief under chapter 11 of the Bankruptcy Code. As of December 31, 2017, the Debtor
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   discontinued providing legal services as a law firm and on January 1, 2018, the Debtor by way of its
                                            ATTORNEYS AT LAW




                                                                    14   dissolution committee commenced winding down the firm. In that context, the Debtor continues to

                                                                    15   operate its business and manage properties as debtor and debtor in possession pursuant to sections

                                                                    16   1107(a) and 1108 of the Bankruptcy Code. No request has been made for the appointment of a

                                                                    17   trustee or an examiner in this chapter 11 case, and no official committee has yet been appointed by

                                                                    18   the Office of the United States Trustee.

                                                                    19            The factual background regarding the Debtor, including its current and historical business

                                                                    20   operations and the events precipitating the commencement of its chapter 11 case, is set forth in detail

                                                                    21   in the Declaration of Gregory C. Read in Support of First Day Motions (the “Read Declaration”)

                                                                    22   filed concurrently herewith and incorporated herein by reference.

                                                                    23                                                      III.

                                                                    24                                         THE REJECTED LEASES

                                                                    25            Because the Debtor discontinued providing legal services and commenced winding down the

                                                                    26   firm, the Debtor determined that it has no further use for the Leased Premises. In the Fall of 2017,

                                                                    27   the Debtor, through counsel, embarked on a process to terminate the Leases on terms that were

                                                                    28   mutually agreeable with respective landlords. In certain instances, the Debtor reached and entered


                                                                         DOCS_SF:96129.2 77998/001                         2
                                                                     Case: 18-31087          Doc# 5   Filed: 10/02/18     Entered: 10/02/18 12:32:00        Page 2 of 13
                                                                     1   into termination agreements that were fully performed prior to the commencement of this case. In

                                                                     2   other instances, the Debtor either entered into lease termination agreements that were not fully

                                                                     3   performed or had not formally terminated the lease. The Debtor, however, turned over and removed

                                                                     4   any personal property of value from all of the Leased Premises well before the Petition Date. As of

                                                                     5   the Petition Date, the Debtor is no longer occupying any of the Leased Premises. However, certain

                                                                     6   subtenants might being using certain of the Leased Premises. For the avoidance of doubt, the Leases

                                                                     7   subject to this Motion include all of the subleases that the Debtor was party to as of the Petition

                                                                     8   Date. In the end, the Debtor is seeking to reject the Leases to ensure that no administrative claims

                                                                     9   accrue after the Petition Date.

                                                                    10            Therefore, the Debtor, in the exercise of its business judgment, has determined to reject the

                                                                    11   Leases for each of the Leased Premises as described in Exhibit A annexed hereto, effective as of the
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   Petition Date, October 2, 2018 (the “Rejection Effective Date”):
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13                                                     IV.
                                            ATTORNEYS AT LAW




                                                                    14                                           RELIEF REQUESTED

                                                                    15            By this Motion, the Debtor seeks the entry of an order (a) approving the rejection of the

                                                                    16   Rejected Leases, identified above and on Exhibit A annexed hereto, effective on the Rejection

                                                                    17   Effective Date, (b) authorizing the Debtor to abandon any personal property located at the Leased

                                                                    18   Premises on the Rejection Effective Date, and (c) fixing a bar date for claims arising from the

                                                                    19   rejection, if any, of the counterparties.

                                                                    20                                                      V.

                                                                    21                                     BASIS FOR RELIEF REQUESTED

                                                                    22   A.       Rejected Leases

                                                                    23            Section 365(a) permits a debtor to assume or reject an executory contract or unexpired lease

                                                                    24   upon the authority of the Court after notice and a hearing. The question of whether a contract or

                                                                    25   lease should be rejected, and, if not, on what terms it should be assumed, is one of business

                                                                    26   judgment. See Group of Institutional Investors v. Chicago, Milwaukee, St. Paul and Pacific R. Co.,

                                                                    27   318 U.S. 523, 550 (1943), rehearing denied, Group of Institutional Investors v. Abrams, 318 U.S.

                                                                    28   803 (1943). Under the Bankruptcy Code, most courts have applied the business judgment test to the


                                                                         DOCS_SF:96129.2 77998/001                        3
                                                                     Case: 18-31087          Doc# 5   Filed: 10/02/18    Entered: 10/02/18 12:32:00        Page 3 of 13
                                                                     1   decision to assume or reject a contract or lease. See Orion Pictures Corp. v. Showtime Networks,

                                                                     2   Inc. (In re Orion Pictures Corp.), 4 F.3d 1095, 1099 (2d Cir. 1993); Richmond Leasing Co. v.

                                                                     3   Capital Bank N.A., 762 F.2d 1303 (5th Cir. 1985); see also Agarwal v. Pomona Valley Med. Group,

                                                                     4   Inc. (In re Pomona Valley Med. Group, Inc.), 476 F.3d 665, 670 (9th Cir. 2007); Durkin v. Benedor

                                                                     5   Corp. (In re G.I. Indus., Inc.), 204 F.3d 1276, 1281 (9th Cir. 2000) (“a bankruptcy court applies the

                                                                     6   business judgment rule to evaluate a trustee’s rejection decision”). The Ninth Circuit Bankruptcy

                                                                     7   Appellate Panel has stated the standard by which debtors should exercise their business judgment as

                                                                     8   follows: “What are the criteria which the court and the trustee [debtor in possession] should

                                                                     9   legitimately consider in exercising their ‘business judgment?’ The primary issue is whether

                                                                    10   [assumption or] rejection would benefit the general unsecured creditors.” Robertson v. Pierce (In re

                                                                    11   Chi-Feng Huang), 23 B.R. 798, 801 (9th Cir. B.A.P. 1982).
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12            It is settled in the Ninth Circuit that a bankruptcy court may approve retroactive rejection of
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   executory contracts or unexpired leases. In In re At Home Corp., 392 F.3d 1064, 1065 (9th Cir.
                                            ATTORNEYS AT LAW




                                                                    14   2004), the Ninth Circuit held, in approving rejection of a nonresidential property lease, that

                                                                    15   retroactive rejection is within a bankruptcy court’s equitable powers “when ‘necessary or appropriate

                                                                    16   to carry out the provisions of’ § 365(d).” Id. at 1071; see also 10 COLLIER ON BANKRUPTCY ¶

                                                                    17   6006.01[3] (16th ed. rev. 2011) (noting that the “new majority view” is to allow “retroactive

                                                                    18   application of an order of rejection, back to the date that the motion was filed, based on equitable

                                                                    19   considerations.”).

                                                                    20            The Debtor seeks to reject the Leases, in accordance with principles of sound business

                                                                    21   judgment, based on the belief that the Debtor no longer occupies any of the Leased Premises and

                                                                    22   could not provide any benefit to the Debtor or its estate. Thus, if the Leases were not terminated

                                                                    23   prior to the Petition Date, they would burden the Debtor and its estate if they would accrue

                                                                    24   unnecessary administrative expense claims without any corresponding benefit. As set forth above,

                                                                    25   the Debtor has no further use for the Leased Premises and the Leases no longer provide any

                                                                    26   economic benefit to the Debtor in connection with wind down of the firm, and the Debtor turned

                                                                    27   over possession of the Leased Premises well before the Petition Date.

                                                                    28


                                                                         DOCS_SF:96129.2 77998/001                         4
                                                                     Case: 18-31087          Doc# 5   Filed: 10/02/18     Entered: 10/02/18 12:32:00        Page 4 of 13
                                                                     1            Additionally, the Debtor has determined, in its reasonable business judgment, that there is no

                                                                     2   net benefit that can be realized from an attempt to market and assign the Leases for more than one

                                                                     3   reasons: (a) the Debtor would have to pay rent while it marketed the sale and assignment of the

                                                                     4   Leases and (b) the Debtor is no longer in possession of any the Leased Premises so it would be

                                                                     5   impossible to assume and assign the Leases in exchange for any benefit. Plus, there is no guarantee

                                                                     6   the Debtor would find an acceptable assignee and the Debtor believes it is more prudent to reject the

                                                                     7   Leases immediately so that cash is not needlessly used for what could otherwise be used to fund this

                                                                     8   administration of this case and distributions to general unsecured creditors.1 As a result, the Debtor

                                                                     9   has determined that the cost of performing their obligations under the Rejected Lease and incurring

                                                                    10   unnecessary administrative expenses will exceed any realistic sales price. Thus, the Debtor submits

                                                                    11   that rejection of the Leases is in the best interests of the Debtor’s estate and creditors, and other
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   parties in interest.
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13            Rejection of the Leases, as proposed herein, is well within the business judgment rule and
                                            ATTORNEYS AT LAW




                                                                    14   will benefit the estate. The Leased Premises have been vacated and are of no further use to the

                                                                    15   Debtor. Rejection will benefit the estate because it frees it from burdensome obligations that do not

                                                                    16   promote a successful reorganization of the Debtor. National Labor Relations Board v. Bildisco &

                                                                    17   Bildisco, 465 U.S. 513, 528, 104 S. Ct. 1188, 1997 (1984); see also In re Rega Properties, Ltd., 894

                                                                    18   F.2d 1136, 1140 (9th Cir. 1990).

                                                                    19            The Debtor may have claims against the counterparties to the Leases arising under, or

                                                                    20   independently of, the Leases. The Debtor does not waive such claims by the filing of this Motion or

                                                                    21   by the rejection of the Leases.

                                                                    22   B.       Abandonment of Personal Property

                                                                    23            In addition, the Debtor seeks authority to abandon any owned personal property located at

                                                                    24   the Leased Premises on the Rejection Effective Date, as is, where is, in accordance with section

                                                                    25   554(a) of the Bankruptcy Code. Section 554(a) provides that “[a]fter notice and a hearing, the

                                                                    26

                                                                    27
                                                                         1
                                                                           The Debtors reserve all of their rights with respect to the determination of whether the Rejected Lease has been or will
                                                                    28   have been terminated or breached. In either event, the Debtors do not believe that assumption of the Rejected Lease is in
                                                                         the best interests of their estates or their creditors and thus seek to reject the Rejected Lease pursuant to this Motion.

                                                                         DOCS_SF:96129.2 77998/001                                5
                                                                     Case: 18-31087          Doc# 5       Filed: 10/02/18        Entered: 10/02/18 12:32:00              Page 5 of 13
                                                                     1   trustee may abandon any property of the estate that is burdensome to the estate or that is of

                                                                     2   inconsequential value and benefit to the estate.” 11 U.S.C. § 554(a).

                                                                     3            Prior to the Debtor’s prepetition abandonment of the Leased Premises, the Debtor removed

                                                                     4   any personal property that had value (including all client files) and returned any leased equipment or

                                                                     5   property owned by third parties. The Debtor believes that the costs associated with liquidating any

                                                                     6   personal property assets remaining at the Leased Premises on the Rejection Effective Date will likely

                                                                     7   approach or exceed the value of such assets. Accordingly, the Debtor believes that the personal

                                                                     8   property at the Leased Premises, if any, has inconsequential value to the estate and should be

                                                                     9   abandoned as of the Rejection Effective Date.

                                                                    10   C.       Claims Bar Date

                                                                    11            As set forth above, the counterparties may seek to assert a rejection damage claim under
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   section 502 of the Bankruptcy Code or other claims in connection with the Rejected Leases. The
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   Debtor further request by this Motion that the Court fix a claims bar date with respect to the Rejected
                                            ATTORNEYS AT LAW




                                                                    14   Leases the later of (a) twenty-eight (28) days after the entry of an order granting the relief requested

                                                                    15   in this Motion or (b) the deadline set by the Court to file claims against the Debtor’s estate.

                                                                    16            Bankruptcy Rule 3003(c)(3) provides: “[t]he court shall fix . . . the time within which proofs

                                                                    17   of claim may be filed.” Bankruptcy Rule 2002(a)(7) requires at least twenty-one (21) days notice by

                                                                    18   mail of the time fixed for filing proofs of claim and interest pursuant to Bankruptcy Rule 3003(c)(3).

                                                                    19            The Debtor requests that the Court, in accordance with Bankruptcy Rule 3003(c)(3), establish

                                                                    20   a bar date by which the counterparties to the Leases must file any claims the later of (a) twenty-eight

                                                                    21   (28) days after the entry of an order granting the relief requested in this Motion or (b) the deadline

                                                                    22   set by the Court to file claims against the Debtor’s estate.

                                                                    23            The Debtor will give notice of such bar date to the counterparties by service of any order

                                                                    24   approving this Motion and fixing such bar date. The Debtor will serve such order within three (3)

                                                                    25   business days of its entry, thereby satisfying the requirements of Bankruptcy Rule 2002(a)(7). The

                                                                    26   Debtor reserves any and all rights to object to any rejection damage claims or any other claims filed

                                                                    27   by the Counterparty.

                                                                    28


                                                                         DOCS_SF:96129.2 77998/001                        6
                                                                     Case: 18-31087          Doc# 5   Filed: 10/02/18    Entered: 10/02/18 12:32:00         Page 6 of 13
                                                                     1                                                      VI.

                                                                     2                                                   NOTICE

                                                                     3            Notice of this Motion has been given to the following parties or, in lieu thereof, to their

                                                                     4   counsel, if known: (a) the Office of the United States Trustee for the Northern District of California

                                                                     5   (San Francisco Division), (b) creditors holding the twenty largest unsecured claims against the

                                                                     6   Debtor as identified in the Debtor’s petition, or their legal counsel (if known); (c) the counterparties

                                                                     7   to the Leases, or their counsel if known; and (d) those persons who have requested notice pursuant to

                                                                     8   Rule 2002 of the Federal Rules of Bankruptcy Procedure. The Debtor submits that, in light of the

                                                                     9   nature of the relief requested, no other or further notice need be given.

                                                                    10                                                      VII.

                                                                    11                                           NO PRIOR REQUEST
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12            No prior motion for the relief requested herein has been made to this or any other Court.
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13            WHEREFORE, the Debtors respectfully request that the Court enter an order, substantially
                                            ATTORNEYS AT LAW




                                                                    14   in the form annexed hereto as Exhibit B, (a) approving the rejection of the Leases, identified in

                                                                    15   Exhibit A annexed hereto and the proposed order, effective on the Rejection Effective Date, (b)

                                                                    16   authorizing the Debtors to abandon any personal property located at the Leased Premises on the

                                                                    17   Rejection Effective Date, (c) fixing a bar date for claims, if any, of the counterparty to the Leases the

                                                                    18   later of (a) twenty-eight (28) days after the entry of an order granting the relief requested in this

                                                                    19   Motion or (b) the deadline set by the Court to file claims against the Debtor’s estate, and (d) granting

                                                                    20   such other and further relief as the Court deems appropriate.

                                                                    21   Dated: October 2, 2018                          PACHULSKI STANG ZIEHL & JONES LLP
                                                                    22
                                                                                                                         By: /s/ John W. Lucas
                                                                    23                                                       John W. Lucas
                                                                    24                                                       Proposed Attorneys for Sedgwick, LLP
                                                                    25

                                                                    26

                                                                    27

                                                                    28


                                                                         DOCS_SF:96129.2 77998/001                         7
                                                                     Case: 18-31087          Doc# 5   Filed: 10/02/18     Entered: 10/02/18 12:32:00         Page 7 of 13
                                           EXHIBIT A

                                        (Rejected Leases)




DOCS_SF:96129.2 77998/001
Case: 18-31087          Doc# 5   Filed: 10/02/18   Entered: 10/02/18 12:32:00   Page 8 of 13
                                                                                           Rejection
          Leased Premises                                  Counter Party
                                                                                         Effective Date
801 South Figueroa                        CPF 801 Tower, LLC
17th, 18th, and 19th Floors               c/o Barings LLC
Los Angeles, CA 90017                     2321 Rosecrans Ave. Suite 4225
                                          El Segundo, CA 90245
(Primary Lease)
                                          Sheppard Mullin Richter & Hampton LLP
                                          Attn: Alan M. Feld
                                          333 South Hope Street, 43rd Floor
                                          Los Angeles, CA 90071-1422
                                          AFeld@sheppardmullin.com | Bio

                                          Jeff Hermann
                                          Orrick, Herrington & Sutcliffe LLP
                                          777 South Figueroa St., Ste. 3200
                                          Los Angeles, CA 90017-5855
                                          Fax: 213.612.2499
                                          Email: jhermann@orrick.com
801 South Figueroa                        Kathy A. Dockery, Chapter 13 Trustee
Portion of 18th Floor, Ste. 1850          801 South Figueroa Street, Suite 1850
Los Angeles, CA 90017                     Los Angeles, California 90071

(Sublease)
North Tower                               Lano/Armada Harbourside, L.L.C.
2900 K Street, N.W.                       222 Central Park Avenue Suite 2100
Suite 500                                 Virginia Beach, VA 23462
Washington D.C. 20007
                                          John D. McIntyre
                                          Wilson & McIntyre
(Primary Lease)                           101 West Main Street, Suite 920
                                          Norfolk, VA 23510
                                          Fax: 757.961.3966
                                          Email: jmcintyre@wmlawgroup.com
North Tower                               Cowen Group, Inc.
2900 K Street, N.W.                       2900 K Street NW
Portion of 5th Floor                      Washington, D.C. 20007
Washington D.C. 20007

(Sublease)




     DOCS_SF:96129.2 77998/001
     Case: 18-31087           Doc# 5   Filed: 10/02/18   Entered: 10/02/18 12:32:00   Page 9 of 13
                                          EXHIBIT B

                                        (Proposed Order)




DOCS_SF:96129.2 77998/001
Case: 18-31087         Doc# 5   Filed: 10/02/18   Entered: 10/02/18 12:32:00   Page 10 of 13
                                                                     1   Richard M. Pachulski (CA Bar No. 90073)
                                                                         John D. Fiero (CA Bar No. 136557)
                                                                     2   John W. Lucas (CA Bar No. 271038)
                                                                         Pachulski Stang Ziehl & Jones LLP
                                                                     3   150 California Street, 15th Floor
                                                                         San Francisco, California 94111-4500
                                                                     4   Telephone: 415.263.7000
                                                                         Facsimile: 415.263.7010
                                                                     5   Email: rpachuslki@pszjlaw.com
                                                                                jfiero@pszjlaw.com
                                                                     6          jlucas@pszjlaw.com

                                                                     7   Proposed Attorneys for Sedgwick, LLP

                                                                     8                                    UNITED STATES BANKRUPTCY COURT

                                                                     9                                    NORTHERN DISTRICT OF CALIFORNIA

                                                                    10                                             SAN FRANCISCO DIVISION

                                                                    11   In re:                                                          Case No.: 18-31087
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12             SEDGWICK, LLP,                                        Chapter 11
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13                                        Debtor.                     ORDER (I) AUTHORIZING THE
                                            ATTORNEYS AT LAW




                                                                                                                                          DEBTORS (A) TO REJECT UNEXPIRED
                                                                    14                                                                    NON-RESIDENTIAL REAL PROPERTY
                                                                                                                                          LEASES AND (B) TO ABANDON ANY
                                                                    15                                                                    PERSONAL PROPERTY LOCATED AT
                                                                                                                                          SUCH PREMISES, AND (II) FIXING A
                                                                    16                                                                    BAR DATE FOR CLAIMS OF
                                                                                                                                          COUNTERPARTIES
                                                                    17

                                                                    18             Upon the Motion Pursuant to Section 365(a) of the Bankruptcy Code for an Order (I)

                                                                    19   Authorizing the Debtors (a) to Reject Unexpired Non-Residential Real Property Leases and (b) to

                                                                    20   Abandon any Personal Property Located at Such Premises, and (II) Fixing a Bar Date for Claims of

                                                                    21   Counterparties [Docket No.__](the “Motion”)1 of the above-captioned debtor and debtor in

                                                                    22   possession (the “Debtor”); and it appearing that the relief requested is in the best interests of the

                                                                    23   Debtor’s estate and creditors; and it appearing that this Court has jurisdiction over this matter

                                                                    24   pursuant to 28 U.S.C. §§ 157 and 1334; and it appearing that this proceeding is a core proceeding

                                                                    25   pursuant to 28 U.S.C. §§ 1408 and 1409; and adequate notice of the Motion having been given; and

                                                                    26   after due deliberation and sufficient cause appearing therefor;

                                                                    27

                                                                    28
                                                                         1
                                                                             Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Motion.

                                                                         DOCS_SF:96129.2 77998/001
                                                                     Case: 18-31087          Doc# 5       Filed: 10/02/18        Entered: 10/02/18 12:32:00             Page 11 of 13
                                                                     1            IT IS HEREBY ORDERED THAT:

                                                                     2            1.       The Motion is granted.

                                                                     3            2.       The Leases listed on Exhibit A attached hereto are rejected effective October 2,

                                                                     4   2018.

                                                                     5            3.       The Debtor is authorized to abandon any personal property located in the Leased

                                                                     6   Premises underlying the Leases pursuant to section 554(a) of the Bankruptcy Code.

                                                                     7            4.       The Debtor shall serve this Order on the counterparties to the Leases within three (3)

                                                                     8   business days of the entry of this Order.

                                                                     9            5.       The later of (a) twenty-eight (28) days after the entry of an order granting the relief

                                                                    10   requested in this Motion or (b) the deadline set by the Court to file claims against the Debtor’s estate

                                                                    11   is hereby fixed as the bar date by which the Counterparty must file a claim under section 502 of the
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   Bankruptcy Code or other claims in connection with such rejected Leases or the rejection, breach, or
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   termination of such Leases, failing which such claim(s) shall be forever barred.
                                            ATTORNEYS AT LAW




                                                                    14            6.       The Debtor reserves all rights to contest any rejection damages or any other claim(s)

                                                                    15   filed by the counterparties and to contest the characterization of the Leases as executory or not, and

                                                                    16   “true” contract or not, and to contest whether such Leases may have terminated prior to the Petition

                                                                    17   Date, or otherwise.

                                                                    18            7.       The Debtor does not waive any claims that they may have against the counterparties,

                                                                    19   whether or not such claims are related to the Leases.

                                                                    20            8.       This Court shall retain jurisdiction to hear and determine all matters arising from the

                                                                    21   implementation of this Order.

                                                                    22            9.       Notwithstanding the possible applicability of Bankruptcy Rules 6004(h), 7062, or

                                                                    23   9014, or otherwise, the terms and conditions of this Order shall be immediately effective and

                                                                    24   enforceable upon its entry.

                                                                    25                                           *** END OF ORDER ***

                                                                    26

                                                                    27

                                                                    28


                                                                         DOCS_SF:96129.2 77998/001                          12
                                                                     Case: 18-31087         Doc# 5     Filed: 10/02/18     Entered: 10/02/18 12:32:00         Page 12 of 13
                                          EXHIBIT A

                                        (Rejected Leases)




DOCS_SF:96129.2 77998/001
Case: 18-31087         Doc# 5   Filed: 10/02/18   Entered: 10/02/18 12:32:00   Page 13 of 13
